Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 10/22/2021 is duly acknowledged.
Claim 1 (originally presented on 06/07/2019) was previously canceled by applicants.
Claim 5 and 20 have been canceled by applicant’s current claim amendments.
Claims 2-4 and 6-19 (as currently amended/presented) are currently pending in this application, and have been examined on their merits in this office action.
Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,328,152 B2 (issued to same inventors and assignee on June 25th 2019, from parent US application 15/240,871, from which instant application has been filed as a CON) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason A. Gersting (applicant’s attorney of record) on 01/21/2022 (see also attached Examiner-initiated interview summary).

In The Claims
Claims 3 and 17-19 have been canceled by this Examiner’s amendment.
Claims 2, 4 and 6-16 have been allowed by this Examiner’s amendment as discussed below:
Claims 2 and 11-16 have been specifically amended as follows:
2. (Currently Amended) A method of treating an inflammatory condition, comprising:
identifying a target site on a subject affected by a condition associated with inflammation, and topically applying to the subject a topical nanonized composition; 
wherein the composition comprises an inclusion complex comprising: reduced glutathione, an additional antioxidant, and gamma cyclodextrin;
wherein the reduced glutathione is non-esterified, non-acetylated, and non-fatty acid attached; 
wherein the reduced glutathione is stabilized in a reaction mixture by bringing the reduced glutathione and the additional antioxidant in contact with the gamma cyclodextrin solubilized in a polar solution, wherein the molar ratio of reduced glutathione to gamma cyclodextrin is between about 4:1 and 13:1; 
wherein the additional antioxidant comprises at least one of the following: alpha-lipoic acid, ascorbic acid, uric acid, beta-carotene, alpha-tocopherol, dimethylethanolamine, CoEnzyme Q10, vitamin E, carnosine, colloidal silver, catalase, superoxide dismutase, and peroxidase; and
wherein ultrasonic waves nanonize the inclusion complex into nanoparticles; 
wherein the nanoparticles have a particle size range between about 2 and about 200 nanometers; and 
topical application of the nanonized complex to the target site facilitates rapid absorption of the reduced glutathione into the bloodstream of the subject.
11. (Currently Amended) The method of Claim 2, wherein the composition is formulated as a liquid, cream, or suppository
12. (Currently Amended) The method of Claim 2, wherein the topical comprises sublingual, transdermal, cutaneous, subcutaneous, mucosal, transmucosal, inhalation, intralesional, or buccal routes.
13. (Currently Amended) The method of Claim 2, wherein the composition is administered to the subject twice daily.  
14. (Currently Amended) The method of Claim 2, wherein a daily dosage of the reduced glutathione is about 0.001 to 100 mg per kg of body weight of the subject.
15. (Currently Amended) The method of Claim 2, wherein the inflammatory condition is arthritis.
16. (Currently Amended) The method of Claim 2, wherein the inflammatory condition is shingles.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The method of treating an inflammatory condition using a topical nanonized composition (see the composition employed in the treatment process as currently amended by this Examiner’s amendment; instant claim 2, in particular) is free of prior art issues, and is unobvious over the cited prior art of record, as the specific nanoparticles size range of the stabilized inclusion complex (used in the process; see also applicant’s remarks dated 10/22/2021, page 6, in particular) has not been .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2, 4 and 6-16 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657